Citation Nr: 0513460	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-09 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  He died on December [redacted], 1998, and the 
appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the above claim.

In February 2003, the appellant appeared at the Newark RO and 
testified before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.


FINDING OF FACT

A disability related to active military service was not the 
principal or a contributory cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in May 2001.  The appellant was 
told of what was required to substantiate her cause of death 
claim and of her and VA's respective duties, and was asked to 
submit evidence and/or information to the RO.  The notice 
letter was provided to the appellant after the initial 
adjudication of the claim by the RO; however, any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, and the appellant has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).
  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all available records pertinent to 
the claim, and there are no identified outstanding records 
requiring further VA development.  The Board obtained an 
expert medical opinion from VA, and the report from that 
opinion is in the claims folder.  The appellant reviewed the 
expert medical opinion and in April 2005 submitted argument 
disputing its conclusions and waived initial RO consideration 
of the expert medical opinion.   

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.

II.  Analysis

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

On December [redacted], 1998, the veteran died at the age of 76, and 
his Certificate of Death shows the immediate cause of death 
as cardiorespiratory arrest, which is simply the stopping of 
the heart and lungs.  Wright v. Brown, 9 Vet. App. 300, 301 
(1996).  The certifying physician indicated the immediate 
cause of death was due to or as a consequence of sepsis, and 
pneumonia was listed as the underlying cause.

The veteran was service-connected for chronic brain syndrome 
and loss of bone from the skull, and these disabilities were 
rated as 70 percent and 30 percent disabling, respectively, 
at the time of his death.  The appellant contends these 
service-connected disabilities contributed materially or 
substantially in producing the veteran's death.

In support of the appellant's contention, the record includes 
several statements from the veteran's treating physician, Dr. 
Henry J. McCabe, Jr., a private physician associated with an 
internal medical and gastroenterology group.  In a December 
1998 statement, Dr. McCabe stated that the veteran had been 
under his care for the past nine years.  He noted that the 
veteran had a post-traumatic chronic organic brain syndrome.  
He reported that this condition, along with his diabetes, 
prevented him from sensing appropriately the symptoms which 
were developing leading up to his pneumonia and blood 
poisoning (sepsis), and ultimately, his untimely demise.  

Dr. McCabe reported in a January 2000 statement that he 
primarily treated the veteran for diabetes mellitus, 
congestive heart failure, arteriosclerotic cardiovascular 
disease, atrial fibrillation, and hypertension.  He reported 
that the combination of his diseases, (arteriosclerotic 
cardiovascular disease and hypertension) all combined to 
cause a chronic organic brain syndrome, which became 
progressively worse in his later years.  He related, in 
essence, that the veteran's hypertension, coronary artery 
disease and peripheral vascular disease both directly and 
indirectly contributed to the condition listed at the time of 
his demise (i.e. chronic brain syndrome).  He concluded that 
it was quite possible that the head trauma which he sustained 
many years ago may have contributed to this condition, but 
that in all likelihood, the more chronic and progressive 
nature of his other conditions was responsible for the 
deterioration of his mental skills in later life.  

Dr. McCabe noted in an October 2002 letter that the veteran 
had "an extensive, complicated medical history, including 
insulin dependent diabetes mellitus, congestive heart 
failure, hypertension, atrial fibrillation, and 
arteriosclerotic heart disease," but that "despite [these] 
illnesses it was the complications of his organic brain 
syndrome and their sequelae which led to [the veteran's] 
mental and physical deterioration later in life and 
ultimately to his demise."

Contradicting the above opinion, the record contains an 
October 2004 VA opinion from a VA neurologist, establishing 
the veteran did not die as a result of his organic brain 
syndrome and/or associated skull trauma.  After thoroughly 
reviewing the claims file and summarizing the veteran's 
extensive medical history, the VA medical expert concluded 
that the veteran's service-connected chronic brain syndrome 
did not cause or contribute to his death.  The VA medical 
expert noted there is little evidence to indicate the 
veteran's head injury caused his dementia and that there is 
little evidence to indicate the dementia, regardless of its 
origin, was severe enough to result in pneumonia and sepsis.  
The veteran's manner of death was described by the VA medical 
expert as not unusual for unhealthy elderly diabetic 
patients, even in the absence of dementia.

The Board attaches significant probative value to the opinion 
of the VA medical expert and gives essentially no probative 
value to the opinion of treating physician Dr. McCabe.  The 
VA medical expert reviewed the claims file and provided a 
thorough and detailed opinion about a disorder within his 
area of medical expertise, and the opinion is consistent with 
the competent evidence or record.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

Conversely, it is not established that Dr. McCabe reviewed 
the claims file prior to rendering his October 2002 opinion, 
which includes virtually no rationale and, most importantly, 
fails to address how the veteran's mental deterioration 
resulted in sepsis and pneumonia.  A review of Dr. McCabe's 
statements also reflects a level of inconsistency, with both 
the medical evidence and his own statements, which greatly 
reduces the probative value of his most recent (and most 
favorable) opinion.  His initial opinion in December 1998, 
for instance, included diabetes as a significant cause of 
death, yet this important factor was left out of subsequent 
opinions.  In January 2000, Dr. McCabe stated that in all 
likelihood, the more chronic and progressive nature of the 
veteran's renal and heart disabilities was responsible for 
the deterioration of the veteran's mental skills in later 
life.  Not attributing organic brain syndrome as the reason 
for the veteran's deterioration is clearly at odds with his 
later opinion.  Dr. McCabe has also demonstrated a 
willingness to render a medical opinion without a close and 
accurate review of the veteran's medical history.  For 
instance, in his January 2000 letter, Dr. McCabe rendered an 
opinion based on an incorrect factual premise, i.e., that 
chronic brain syndrome was listed as a cause of death at the 
time the veteran died.  To be sure, Dr. McCabe did not treat 
the veteran during his terminal admission, and there is 
nothing to suggest Dr. McCabe was privy to the veteran's 
claims folder.  That Dr. McCabe was the veteran's treating 
physician does not by itself lend any probative value to his 
opinion.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001) (treating physician rule rejected).   

The appellant argues that, rather than Dr. McCabe's opinion, 
the VA medical expert's opinion is flawed.  First, the 
appellant argues the VA physician only documented that he 
received a chart on the veteran, indicating the VA physician 
perhaps did not receive and review the claims folder in its 
entirety.  The extent to which the VA physician reported the 
veteran's extensive medical history, however, leaves little 
doubt that he reviewed the claims folder.  Second, the 
appellant argues the VA physician did not give the veteran 
the benefit of the doubt, as required by VA law and 
regulations.  The benefit of the doubt doctrine, however, is 
a legal standard employed during VA's adjudication and 
appellate process; it is not a medical standard employed 
during medical evaluations.  Third, the appellant argues the 
probative value of the VA physician's opinion cannot be 
determined in the absence of his curriculum vitae.  This 
argument is also without merit.  Health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing an opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  The October 2004 expert opinion was rendered by a VA 
physician associated with the Portland VA Medical Center's 
Neurology Department.  His specialty alone renders him 
qualified to address the effects of an organic brain 
disorder.   

The appellant has submitted several pages of medical treatise 
evidence from multiple, unspecified sources.  The information 
addresses, among other things, the general signs, symptoms, 
and treatment for cerebrovascular disease.  The Board 
acknowledges that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1).  In this case, however, the treatise 
evidence lacks any probative value, as the evidence is not 
specific to the appellant's claim and is not accompanied by a 
medical opinion addressing the specific findings in this case 
to the general statements made in the treatise evidence.  

The appellant's medical opinion linking the cause of the 
veteran's death to service is accorded no probative weight, 
as neither a layperson nor the Board is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Here, the competent and probative evidence tends to show the 
veteran's service-connected disabilities did not materially 
or substantially contribute to death.

Finally, the Board has considered whether the veteran's 
terminal diagnoses are related to service.  Sepsis (blood 
poisoning) and pneumonia were listed on the Certificate of 
Death as the causes of death.  The treatment records show the 
veteran was severely disabled in his final years due to 
chronic cardiovascular and renal problems, and the VA medical 
expert opined the veteran's death was not unusual for an 
unhealthy elderly diabetic.  The service medical records, 
however, are absent for any clinical abnormalities of any 
system, to include respiratory, cardiovascular, and 
genitourinary.  Likewise, the post-service evidence shows he 
was not diagnosed or treated for chronic medical problems 
until many years after service.  For instance, the VA medical 
expert noted that diabetes was not diagnosed until 1965.  

In sum, there is no competent evidence linking the veteran's 
terminal illness of sepsis and pneumonia to service.  
Additionally, there is no competent medical evidence of 
record that the veteran had a chronic disease (i.e. diabetes 
mellitus, cardiovascular disease, renal disease, etc.) which 
was diagnosed within the presumptive period and which was 
found to have cause or contributed to cause the veteran's 
death.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Given the foregoing, the Board finds that the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  The preponderance of the evidence 
is against the appellant's claim, and it must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


